


Exhibit 10.30


CONFIDENTIAL AGREEMENT AND GENERAL RELEASE


Gerber Scientific, Inc. (“Gerber”) and Stephen Lovass (“Employee”), Employee’s
heirs, executors, administrators, successors, and assigns (collectively referred
to throughout this Agreement as “Employee”), agree that:


1.           Last Day of Employment.  Employee’s last day of employment with
Gerber is May 13, 2011.
 
2.           Consideration.  In consideration for signing this Agreement and
General Release, the expiration of the seven (7) day revocation period without
Employee’s revocation of the Agreement and General Release, Employee’s execution
of the Reaffirmation Provision attached hereto as Exhibit A on May 14, 2011, and
Employee’s compliance with the terms of this Agreement and General Release and
Reaffirmation Provision, Gerber agrees:
 
a.           to pay to Employee salary continuation at Employee’s base rate of
pay, less lawful deductions, in accordance with Gerber’s regular payroll
practices, for 12 months (the “Salary Continuation Period”) to commence after
May 13, 2011.  This consideration is subject to the limitations stated in
Section (C)(4) and Section (D) of the Severance Policy for Senior Officers of
Gerber Scientific, Inc., which is incorporated by reference and attached as
Exhibit B;
 
b.           to pay to Employee one year of his annual base salary, $255,000
(two hundred fifty five thousand dollars);
 
c.           to pay to Employee a pro rata portion of Employee’s annual
incentive bonus (pro rated through April 30, 2011) under Gerber’s Annual
Incentive Bonus Plan (“Plan”), less lawful deductions.  Employee agrees that the
pro rata portion may be a percentage of 0 depending on whether a bonus is earned
under the Plan.  Gerber will pay this pro rated annual incentive bonus when
payments are made to the other employees under the Plan, which is currently to
be anticipated to be in July;
 
d.           if Employee properly and timely elects to continue medical and
dental coverage under the Gerber Scientific, Inc. Employee Health & Dental Plan
in accordance with the continuation requirements of COBRA, Employee shall,
during the Salary Continuation Period, continue to receive from Gerber, at
Gerber’s cost but subject to any applicable employee contributions, the health
(medical and dental) insurance coverage under the health insurance plan provided
to Employee immediately prior to the Termination Date.  During this period,
Employee will be responsible for paying Employee’s share of premiums as
determined by the Company’s regular employee benefit practices as if Employee
had continued his employment with Gerber.  Thereafter, Employee shall be
entitled to elect to continue such COBRA coverage for the remainder of the COBRA
period, at Employee’s own expense;
 
e.           Gerber shall, for a period of thirty (30) days following the
commencement of the Salary Continuation Period, continue to provide Employee
with the same life insurance benefits provided to Employee immediately prior to
the Termination Date, provided that such benefits shall cease at the end of such
thirty day period; and
 
f.           Gerber agrees to accelerate the vesting of Employee’s 7,500
unvested stock options and 21,230 unvested restricted shares which were granted
under the Gerber Scientific Inc. 2006 Omnibus Incentive Plan and
 
3.           No Consideration Absent Execution of this Agreement.  Employee
understands and agrees that Employee would not receive the monies and/or
benefits specified in paragraph “2” above, except for Employee’s execution of
this Agreement and General Release, the expiration of the seven (7) day
revocation period without Employee’s revocation of the Agreement and General
Release, Employee’s execution of the Reaffirmation Provision attached hereto as
Exhibit A on May 14, 2011, Employee’s compliance with the terms of this
Agreement and General Release and Reaffirmation Provision, and the fulfillment
of the promises contained herein.
 
4.           General Release of Claims.  Employee knowingly and voluntarily
releases and forever discharges Gerber, its parent corporation, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
their current and former employees, attorneys, officers, directors and agents
thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement as
“Releasees”), of and from any and all claims, known and unknown, asserted or
unasserted, which Employee has or may have against Releasees as of the date of
execution of this Agreement and General Release, including, but not limited to,
any alleged violation of:
 
§  
Title VII of the Civil Rights Act of 1964;

 
§  
The Civil Rights Act of 1991;

 
§  
Sections 1981 through 1988 of Title 42 of the United States Code;

 
§  
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

 
§  
The Immigration Reform and Control Act;

 
§  
The Americans with Disabilities Act of 1990;

 
§  
The Age Discrimination in Employment Act of 1967 (“ADEA”);

 
§  
The Worker Adjustment and Retraining Notification Act;

 
§  
The Occupational Safety and Health Act, as amended;

 
§  
The Sarbanes-Oxley Act of 2002;

 
§  
The Fair Credit Reporting Act;

 
§  
The Family and Medical Leave Act;

 
§  
The Equal Pay Act;

 
§  
The National Labor Relations Act, to the extent permitted by law;

 
§  
The Older Workers Benefit Protection Act;

 
§  
The Consolidated Omnibus Budget Reconciliation Act (“COBRA”), to the extent
permitted by law;

 
§  
The Connecticut Fair Employment Practices Act – Conn. Gen. Stat. § 46a-51 et
seq.;

 
§  
The Connecticut Wage Laws – Conn. Gen. Stat. § 31-58 et seq.;

 
§  
The Connecticut Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim – Conn. Gen. Stat. § 31-290a;

 
§  
The Connecticut Equal Pay Law – Conn. Gen. Stat. § 31-58(e) et seq., §§ 31-75
and 31-76;

 
§  
The Connecticut Family and Medical Leave Law – Conn. Gen. Stat. § 31-51kk et
seq.;

 
§  
The Connecticut Drug Testing Law – Conn. Gen. Stat. § 31-51t et seq.;

 
§  
The Connecticut Whistleblower Law – Conn. Gen. Stat. § 31-51m(a) et seq.;

 
§  
The Connecticut Free Speech Law – Conn. Gen. Stat. § 31-51q et seq.;

 
§  
The Connecticut Age Discrimination and Employee Benefits Law – Conn. Gen. Stat.
§ 38a-543;

 
§  
The Connecticut Reproductive Hazards Law – Conn. Gen. Stat. § 31-40g et seq.;

 
§  
The Connecticut AIDS Testing and Confidentiality Law - Conn. Gen. Stat. §
19a-581 et seq.;

 
§  
The Connecticut Electronic Monitoring of Employees Law – Conn. Gen. Stat. §
31-48b and d;

 
§  
The Connecticut Statutory Provision Regarding Protection of Social Security
Numbers and Personal Information – Conn. Gen. Stat. § 42-470 et seq.;

 
§  
The Connecticut Statutory Provision Regarding Concerning Consumer Privacy and
Identity Theft – Public Act No. 09-239;

 
§  
The Connecticut OSHA, as amended;

 
§  
any other federal, state or local law, rule, regulation, or ordinance;

 
§  
any public policy, contract, tort, or common law; or

 
§  
any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.

 
If any claim is not subject to release, to the extent permitted by law, Employee
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective
or multi-party action or proceeding based on such a claim in which Gerber or any
other Releasee identified in this Confidential Agreement is a party.
 
5.           Cooperation.  Beginning on the date this Agreement and General
Release is presented to Employee and through May 13, 2011, Employee agrees to
perform his job duties in good faith.  Employee understands that his cooperation
through May 13, 2011 is a material requirement of this Agreement and General
Release and that should he fail in good faith to perform his job duties in good
faith or should his employment terminate for cause (“cause” is defined as (a)
the willful and continued failure by Employee substantially to perform
Employee’s duties with Gerber (other than such failure resulting from Employee’s
incapacity due to physical or mental illness) or (b) the willful engaging by
Employee in conduct that is demonstrably and materially injurious to Gerber,
monetarily or otherwise, as determined in Gerber’s sole discretion) before May
13, 2011, he will not be eligible to receive the consideration described in
Section 2 above.
 
6.           Nonsolicitation.  Employee acknowledges that due to the nature of
work that he is performing and has performed for Gerber, he had or has access to
highly confidential and proprietary information regarding Gerber’s business and
its clients.  Employee further acknowledges that Gerber has spent considerable
money and business resources in developing its business, business contacts and
clients.  Employee acknowledges, therefore, that Gerber has a legitimate
interest in protecting that information from disclosure to competitors, to the
general public, or in some cases, to clients and/or former clients.


Based in part on the acknowledgements set forth in the previous paragraph, and
in consideration of the compensation and benefits Gerber is providing to
Employee as set forth in this Agreement, Employee agrees that during the Salary
Continuation Period, Employee will not, without the prior written consent of
Gerber or its designee, directly or indirectly:
 
(a)           solicit business from any person who has directly engaged the
services of Gerber and with whom Employee has had substantive contact or been
directly involved in the provision of services at any time during the 12 months
prior to the last date of employment, where such solicitation would cause that
person to cease doing business with Gerber or its successor or to reduce the
amount of business that the person would normally do with Gerber or its
successor;
 
(b)           attempt to persuade any person who has dealt with Gerber at any
time during the 12 months prior to Employee’s last date of employment to cease
doing business with Gerber or reduce the business which the person would
normally do with Gerber by discrediting or misrepresenting Gerber’s business
relationship with, or capacity to provide services to, that person;
 
(c)           employ any person who has been or is a director, manager, employee
of or consultant to Gerber who is or may be likely to be in possession of any
confidential information relating to the business of Gerber or its clients.
 
In the event that any provision of this Agreement is held to be void or
unenforceable by a court of competent jurisdiction, the remaining provisions of
this Agreement shall nevertheless be binding upon the parties with the same
effect as though the void or unenforceable part had been deleted.  The
non-enforceability of any non-solicitation restraint set forth in this Paragraph
does not affect the enforceability of the other non-solicitation restraints.
 
7.           Non-Disclosure of Confidential Information.  Employee acknowledges
that during the course of employment with Gerber, Employee had or has access to,
and became aware of or developed varying forms of Confidential and Proprietary
Information.  Employee understands that such information has been developed by
Gerber at substantial cost and expense.  Employee declares and acknowledges that
such information is a valuable, important and a unique asset to Gerber in the
conduct of its business, and that Gerber would be irreparably harmed and damaged
by the disclosure, dissemination or publication of this Information.


As used herein, “Confidential and Proprietary Information” means information
concerning the business, business practices, pricing, operations, assets, trade
secrets, know-how, customers, clients, or other information of a similar nature
or any other information relating to Gerber that Employee knows from the
circumstances should be treated as confidential.
 
Employee agrees that Employee will not, except as required by law, directly or
indirectly, disclose, remove, publish, transmit, disseminate, copy, reproduce,
otherwise deliver, or make available any Confidential and Proprietary
Information to any person or entity not associated with Gerber or expressly
authorized by virtue of their relationship with Gerber to receive such
information.  The obligations contained herein shall not apply to such
Information that is, or later becomes, public knowledge, other than by way of a
breach of this agreement.
 
8.           Acknowledgments and Affirmations.  Employee affirms that Employee
has not filed, caused to be filed, or presently is a party to any claim against
Gerber.
 
Employee also affirms that Employee has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled.  Employee affirms that Employee has been granted any leave to which
Employee was entitled under the Family and Medical Leave Act or related state or
local leave or disability accommodation laws.  Employee further affirms that
Employee has no known workplace injuries or occupational diseases.
 


Employee also affirms that he has not divulged any proprietary or confidential
information of Gerber and will continue to maintain the confidentiality of such
information consistent with Gerber’s policies and Employee’s agreement(s) with
Gerber and/or common law.


Employee further affirms that he has not been retaliated against for reporting
any allegations of wrongdoing by Gerber or its officers, including any
allegations of corporate fraud.  Both Parties acknowledge that this Agreement
does not limit either party’s right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local governmental
agency.  To the extent permitted by law, Employee agrees that if such an
administrative claim is made, he shall not be entitled to recover any individual
monetary relief or other individual remedies.


Employee affirms that all of Gerber’s decisions regarding his pay and benefits
through the date of his execution of this Agreement were not discriminatory
based on age, disability, race, color, sex, religion, national origin or any
other classification protected by law.


9.           Confidentiality.  Employee agrees to keep the substance of this
Agreement and General Release confidential and not disclose it to anyone, except
to his spouse, tax advisor, and/or an attorney with whom Employee chooses to
consult regarding his consideration of this Agreement and General Release, or as
otherwise permitted by law.  Should Employee make a permissible disclosure to
his spouse, tax advisor, and or attorney, he agrees that he has or will instruct
his spouse, tax, advisor, and or attorney to keep the underlying facts leading
up to or the existence or substance of this Agreement and General Release
confidential.


10.           Nondisparagement.  Employee represents that he has not and agrees
that he will not in any way disparage Gerber including, but not limited to, its
current and former owners, officers, directors and employees, or make or solicit
any comments, statements, or the like to the media or to others that may be
considered to be derogatory or detrimental to the good name or business
reputation of Gerber.  In the event that Employee violates this provision, he
acknowledges that Gerber has the right to institute an action against him for
any damages plus the reimbursement of attorneys’ fees and costs incurred in
connection with the enforcement of this provision.  It is understood that the
rest of this Confidential Agreement and General Release would, nevertheless,
remain in full force and effect.


11.           Covenant Not To Sue. Employee agrees not to sue any Releasee in
any state or federal court in the United States or elsewhere or in any
administrative agency which has authority to award damages, based on any claim
he released or representation he made in Section 4 above.  Employee furthers
agree that he will not permit such a claim to be filed on his behalf seeking
monetary or other relief against any Releasee  and he will not become a member
of any class or group seeking monetary or other relief against Releasee in any
matter relating to such a claim.


12.           Governing Law and Interpretation.  This Agreement and General
Release shall be governed and conformed in accordance with the laws of the state
of Connecticut without regard to its conflict of laws provision.  In the event
of a breach of any provision of this Agreement and General Release, either party
may institute an action specifically to enforce any term or terms of this
Agreement and General Release and/or to seek any damages for breach.  Should any
provision of this Agreement and General Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.


13.           Nonadmission of Wrongdoing.  The Parties agree that neither this
Agreement and General Release nor the furnishing of the consideration for this
Agreement and General Release shall be deemed or construed at any time for any
purpose as an admission by Releasees of wrongdoing or evidence of any liability
or unlawful conduct of any kind.


14.           Amendment.  This Agreement and General Release may not be
modified, altered or changed except in writing and signed by both Parties
wherein specific reference is made to this Agreement and General Release.


15.           Entire Agreement.  This Agreement and General Release sets forth
the entire agreement between the Parties hereto, and fully supersedes any prior
agreements or understandings between the Parties other than the Severance Policy
for Senior Officers of Gerber Scientific, Inc. which is attached as Exhibit B.
 Employee acknowledges that Employee has not relied on any representations,
promises, or agreements of any kind made to Employee in connection with
Employee’s decision to accept this Agreement and General Release, except for
those set forth in this Agreement and General Release.
 
EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE.  EMPLOYEE ALSO IS ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO EMPLOYEE’S SIGNING OF THIS AGREEMENT AND
GENERAL RELEASE.
 


EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.  ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
PATTI BURMAHL AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND
GENERAL RELEASE.”  THE REVOCATION MUST BE PERSONALLY DELIVERED TO PATTI BURMAHL
OR HER DESIGNEE, OR MAILED TO PATTI BURMAHL, GERBER SCIENTIFIC, INC., 24
INDUSTRIAL PARK ROAD WEST, TOLLAND CT  06084 AND POSTMARKED WITHIN SEVEN (7)
CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
 
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES.


The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:
 
                                       Gerber Scientific, Inc.
 
By:  /s/ Stephen Lovass                               By:  /s/ Patti Burmahl
Stephen Lovass                                   Patti Burmahl
                                         Sr. Vice President, Global Human
Resources
 
Date:  May 9, 2011                                  Date:  May 13, 2011
 
 